Detailed Action1
Election/Restriction
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant timely traversed the restriction (election) requirement in the reply filed on January 17, 2011.
The traversal between groups I and II/III is on the ground(s) that the inventions do not have different modes of operation (as required by MPEP 806.06), there is no serious burden to search all groups, and the three inventions have common special technical features.  These argument lacks merit.  Regarding the first two argument, section 806.06 does not apply to PCT restriction practice, neither does the issue of search burden.  For PCT restriction practice, MPEP 1893.03 is controlling.  Applicant’s third argument asserting there is unity of invention, is relevant but unpersuasive.  While the three inventive groups have common elements, these elements are well known in the art, and therefore cannot constitute a special technical feature, under the relevant international treaties.  The concept of craneless mounting exists in the art, as does the concept of blade tip beams.  These features are all taught by the prior art, thus what patentability may exist in the methods relates to concepts that cannot exist in the apparatus claims of group I.  Should any structures in claim 1 eventually be found allowable and be amended into claims 10-12, the claims may be rejoined at that time. The restriction requirement between Group I and II/III is still deemed proper and is therefore made FINAL.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites a system for craneless blade mounting and dismounting at wind turbines.  The term craneless is problematic because claim 1 later recites the connection between the first winch and the blade is effected via a hub of the wind turbine or via a crane arranged at a nacelle (Emphasis added).  Thus, craneless does not, and cannot, mean a system without any cranes.  Applicant’s specification does not provide an explicit definition of what the term craneless is intended to mean.  Thus, there exists confusion as to what type of crane may or may not exist in this craneless system.  Examiner did look to applicant’s background section in an attempt to understand what was being distinguished from.  Yet the background included an example (U.S. 2015/0232307 to Holloway, used in the rejections below) that has an embodiment (fig 14) that uses no cranes.  Thus, the scope of what a craneless system is remains undefined.  For purposes of examination, the term is interpreted to mean lack of ground-based cranes.  Claim 9 is rejected for also having the indefinite term craneless.
Claim 4 recites a second tag wire and a V- formation of the tag wires.  Yet claim 4 does not depend from either claims 2 or 3 that introduce the first tag wire.  As such, the reference to a second wire is unclear and the phrase tag wires lacks antecedent support.  Claim 4 should be amended to depend from claim 2 or 3.
Claim 6 recites preferably so that the system.  It is unclear if the language following is required.  Furthermore, if such language is required it then recites at least 60 %, such as in the range of 60-90%, e.g. in the range of 70-80 %, of the weight of the blade, is placed on the first winch.  A broad range or limitation together with a narrow range or limitation that falls within at least 60% followed by two subsequent narrower limitations. The claim is indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is merely exemplary of the remainder of the claim, and therefore not required, or a required feature of the claims.  For purposes of examination, the entirety of claim 6 beyond the word preferably is considered optional language.
Claim 8 recites the root support preferably further comprises wheels.  It is unclear if the wheels are required based on the word preferably.  As a side note, the figures do no illustrate a root support (22) with wheels.  Since this feature is not yet required, an objection to the figures is not yet warranted.
All other claims are rejected based on their dependence.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2018/0362306 to Lopez-Benedito.
Claim 9 recites a blade tip beam.  This beam is intended for use in a craneless mounting system, but this amounts to only intended use.  The actual structures recites are a longitudinal beam with a first end and a second end...[and] a first clamping device placed substantially perpendicular to the longitudinal beam.  The structure must also have locking means capable of securing the blade tip beam to a blade supporting structure.  The term locking means is interpreted as a means-plus-function limitation and the associated structures as denoted in locking means of any type is considered to be capable of locking to one.
Lopez-Benedito has a longitudinal beam (59) with a first end and a second end...[and] a first clamping device (76) placed substantially perpendicular to the longitudinal beam.  The second clamp (78) may be considered a locking means.  See Lopez Benedito Fig. 6.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, & 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0232307 to Holloway in view of U.S. 2014/0360015 to Lohan and U.S. 2018/0362306 to Lopez-Benedito.
Claim 1 recites a system for craneless blade mounting and dismounting at wind turbines.  Figure 14 of Holloway illustrates such a cranes blade dismounting/mounting system.  Holloway teaches a system with equipment for hoisting and/or lowering the blade by means of at least a first winch (188) and at least a first wire (186) for connection between the first winch and the blade (22).  Figure 14 of Holloway further shows that the first wire is connected with the blade at a root end of the blade…and [that]3 the connection between the first winch and the blade is effected via a hub (20, 180) of the wind turbine.
Claim 1 also recites a blade tip beam to be fixed at the blade.  Claim 1 further recites that the blade tip beam [has] a longitudinal beam [with two ends and]…a first clamping device for clamping the blade and with the beam being designed to orient parallel to the lengthwise direction of a blade.  Holloway teaches a blade sock (100) placed in the blade tip region that allows tag lines to be attached.  See Holloway Figs. 4, 5, & 14.  In Holloway, however, this sock lacks a longitudinal beam and clamps.  Rather, it constitutes a simple strap.  Yet rigid cradle elements, with longitudinal beams and clamps, are also known in the wind turbine installation arts.  For example, Lopez-Benedito teaches a lifting cradle (50) for a wind turbine blade having a longitudinal beam (59) and a pair of clamps (76, 78).  See Lopez-Benedito Fig. 6.  The cradle of Lopez-Benedito is admittedly designed for a different style of installation (horizontal, via crane).  Yet a smaller variant could easily be designed and used to replace the blade sock of Holloway.  In fact, Holloway already teaches using a clamping ring (400) as an attachment point for the main lift line.  See Holloway Figs. 24-25 and [0102].  Thus, it is well within reason, and predictable, that a clamp based system could be used as a substitute for the tag-line sock.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to replace the sock (100) with a clamp and beam system.  The proposed modification would have been predictable because involves a structure already known in the wind turbine arts and thus could be predictably modified for use to replace the blade sock (100) of Holloway. 
	Claim 1 further recites a blade supporting structure.  Claim 1 recites that the supporting structure must be capable of the intended use of being connected to and able to guide and secure [the beam] while the supporting structure is displaced in a substantially horizontal direction.  Holloway does not explicitly teach such a structure.  Yet it would have been obvious to modify Holloway to include such a structure in view of Lohan.  Lohan relates to a highly similar method of raising and lowering wind turbine blades that also uses a lift line from a ground winch (62) run through a pulley in the hub (44, 46) to the blade root.  See Lohan Figs. 3-4.  Lohan also has a tag line blade sock (58) near the blade tip attached to tag lines, just as in Holloway.  Id.  Lohan also teaches that the blade is lowered onto a wheeled flatbed receiving cradle (40).  See Lohan [0034] and Figs. 2-3.  This flatbed cradle (40) is a blade supporting structure and is capable of guide and secure [the beam] while the supporting structure is displaced in a substantially horizontal direction, namely the flatbed is wheeled away.  It is also capable of receiv[ing] and support[ing the] first end of the blade tip beam with a variable angle because a flatbed can have a beam hit it, and support it, at any angle.  The forces will all transfer down through the tires to the ground, regardless of angle or component source.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to modify Holloway to transfer the blade to a flatbed cradle for transport, just as in Lohan.  Such a modification would have been predictable given the similarity between the lowering methods and equipment.  The tag lines in Holloway are fully capable of reorienting the blade to a horizontal position to a cradle.
	Regarding claim 2, figure 14 of Holloway shows a first tag wire (108) connected to the blade.  Regarding claim 3, figure 14 further shows a first tag wire winch (112).  Regarding claim 4, figure 14 shows a second tag wire winch (112) and a second tag wire  (110) and further shows a V- formation of the tag wires.  Claim 6 recites a system capable of automatically control and regulation of the first winch.  One of ordinary skill would infer that the winch has basic automated controls.  Claim 7 recites the blade tip beam [has] a second clamping device placed 4substantially perpendicular to the longitudinal beam and substantially parallel with and in the same direction as the first clamping device.  Lopez-Benedito teaches such a second clamp (78).  See Lopez-Benedito Fig. 6.  
Claim 8 recites wherein the blade supporting structure comprises a tiltable hopper device adapted to receive and support said first end of the blade tip beam with a variable angle of the blade tip beam during displacement of the blade supporting structure and/or wherein the system further comprises at least a root support for supporting the root end of the blade, wherein the root support preferably further comprises wheels.  As best understood, the phrase and/or in the middle means that the system may either have a tiltable hopper or a root support.  The cradle (40) of Lohan shows curved support elements, one of which would be a root support.  Although not required, this structure does have wheels.

  Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0232307 to Holloway in view of U.S. 2014/0360015 to Lohan and U.S. 2017/0218915 to Wilmont, and further in view of U.S. 2010/0139062 to Reed.
Claim 5 recites a root wire for connection between the blade tip beam and the root end of the blade.  Holloway does not explicitly teach a wire or strap connecting the blade sock (100) and blade root.  Yet it would have been obvious to add such a feature in view of Reed.  Reed relates to a similar wind turbine blade lifting system.  See Reed 1.  In Reed the entire blade is encased in a harness (300).  See Reed Fig. 4.  A lower tip region designed for tag line placement is connected via a transverse strap (310) to an upper region that hooks to the load bearing lines.  See Reed Fig. 4.  Thus, the prior art teaches linking load bearing structures with the tag line structures for stability.  It would have been obvious to likewise, link any tag line structure (whether sock or modified bar and clamp system from Wilmont) to the main lift lines in a similar manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”